Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on July 17, 2019.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because it contains references to specific claim numbers. Should claims be cancelled or rejected during prosecution, the claim numbers referenced in the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 lacks antecedent basis for "the hollow cylinder". It is unclear how the "hollow cylinder" is related to the rest of the claim elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-32, 34, 36, 37, 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Document (EP 1120368 A1, copy in English language provided by applicant, hereafter '368).
Regarding Claim(s) 28, '368 teaches a method for sorting hollow bodies (caps 2) that are closed on one side, the hollow bodies each having an end-side opening (opening formed by wall skirt 4), a base face (panel 3) that is opposite the end-side opening, and a shell face (wall skirt 4) that extends between the base face and the end-side opening, the method comprising the steps of: conveying a row of the hollow bodies in a conveying direction along a sorting section (sorting zone 7) of a sorting device, the sorting section having an inlet [Para. 11, "entrance to the sorting zone"], an outlet (exit 12), and a guide (9,8,10,13) open at one side for guiding the hollow bodies in the conveying direction, the guide having a lower guide (back plate 9), an upper guide (front plate 8) opposite the lower guide, a lateral guide (rail 10) disposed between the upper and the lower guide, and an outlet (exit 13) on the one side of the guide opposite the lateral guide for diverting hollow bodies that are sorted out, wherein the base face or the end-side opening of the hollow bodies in the sorting section face the lower guide (Figures 3 and 4 show the orientations); directing a first fluid flow through the upper guide and directing a second fluid flow through the lower guide, or directing the first fluid flow through the lower guide and directing the second fluid flow through the upper guide (arrows in Figures 3 and 4 show the fluid flows); aligning the first fluid flow in the direction of the lateral guide such that the first fluid flow impacts the base face of each hollow body from the outside, or impacts through the end-side opening a part of the shell face of each hollow body that bears on the lateral guide (as illustrated); aligning the second 
Regarding Claim(s) 29, '368 teaches diverting defectively oriented ones of the hollow bodies that have a defective orientation, the part of the shell face of the defectively oriented ones of the hollow bodies that faces the outlet of the guide being impacted by the second fluid flow. The cap in Figure 4 would be considered a defectively oriented one, the part of the wall skirt that faces the exit (13) would be impacted by the flow through nozzle (20).
Regarding Claim(s) 30, '368 teaches conveying in the conveying direction correctly oriented ones of hollow bodies the correct orientation up to the outlet of the sorting section, the part of the shell face of said hollow bodies that bears on the lateral guide being impacted by the first fluid flow. The cap in Figure 3 would be considered a correctly oriented one, the part of the wall skirt that bears on rail (10) being impacted by flow through nozzle (19).
Regarding Claim(s) 31, '368 teaches determining parameters of the first and the second fluid flow such that: the force that in the direction of the outlet acts on one of the hollow bodies by the second fluid flow impacting the shell face is greater than the force that in the direction of the lateral guide acts on the one of the hollow bodies by the first fluid flow impacting the base face of the one of the hollow bodies, or the force that in the direction of the lateral guide acts on 
Regarding Claim(s) 32, the first fluid flow and second fluid flow is a gas flow (air is disclosed).
Regarding Claim(s) 34, '368 teaches the defectively oriented hollow bodies that are diverted by way of the outlet are reversed to the correct orientation (in chute 22) and, in the conveying direction behind the sorting section, subsequently are again converged with the hollow bodies that have the correct orientation so as to form a common conveyed flow [Para. 15, "before they rejoin the stream of caps at a merging station"].
Regarding Claim(s) 36, '368 teaches a device for sorting hollow bodies (caps 2) that are closed on one side, the hollow bodies having (as described above) an end-side opening, a base face (3) opposite the end-side opening, and a shell face (4) extending between the base face and the end-side opening, the device comprising: a sorting section (7), specified for conveying a row of the hollow bodies in a conveying direction along a sorting section, the sorting section having (as described above) an inlet and an outlet (12), and having a guide open at one side, wherein the guide has a lower guide (9), an upper guide (8) opposite the lower guide, a lateral guide (10) disposed between the upper and the lower guide, and an outlet (13) on the one side of the guide, the one side being opposite the lateral guide for diverting hollow bodies that are sorted out, a pump (14) or a compressor for generating a first fluid flow and a second fluid flow, first nozzles (holes 19), disposed on one of the upper guide and the lower guide, for directing the first fluid flow therethrough, and second nozzles (holes 20), disposed on an opposite one of the upper 
Regarding Claim(s) 37, there is a single pump (as shown).
Regarding Claim(s) 43, a gas flow (gas flow through holes 19, 20) that is active in the conveying direction conveys the hollow bodies along the sorting section [Para. 12, "to propel the caps along the sorting zone 7"].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over '368 as applied to claim 29 above, and further in view of Cox (USPN 3392816)
Regarding Claim(s) 33, '368 teaches the limitations described above, yet fails to teach the hollow bodies that are diverted by way of the outlet are re-supplied to the sorting section. Cox teaches an apparatus for unscrambling caps and teaches using fluid flows (through nozzles 13 and 14) to separate caps by orientation. Cox further teaches that rejected caps may be impelled along a branch chute and may have their orientation changed and merged with correct caps or carried back to a hopper [Col. 5:8-23]. It would have been obvious before the effective filing .
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over '368 as applied to claim 28 above, and further in view of Swiss Document (CH 702396 A2, copy provided by applicant, machine translation attached, hereafter '396).
Regarding Claim(s) 35, '368 teaches the limitations described above, and teaches conveying the hollow bodies in a single row (shown in Figure 1), yet fails to teach adjacent ones of the hollow bodies are in mutual physical contact. However, the hollow bodies would have some spatial relationship to one another in the row. '396 teaches feeding a row of lids in single-row mutual contact (as illustrated). Also, see claim 1 of the translation, "the hollow body (23) in the interior of the treatment chamber (10) on a guide surface (32) are brought into single-row mutual contact, and in the form of a row with mutual contact from the treatment room (10) are discharged". It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to convey the hollow bodies in mutual physical contact to eliminate empty space in the row of hollow bodies.
Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over '368.
Regarding Claim(s) 38, '368 teaches the limitations described above, and further teaches a blower ("fan") generating a first gas flow and a second gas flow having a positive pressure (the fan would create positive pressure during normal operation in order to provide a flow of air), yet fails to teach a positive pressure of more than 80 mbar. However, the blower of '369 would generate some level of positive pressure. It has been held that where the general conditions of a claim are met, discovering an optimum or workable range involves only routine skill in the art. It would have been obvious before the effective filing date of the claimed invention to a person of 
Regarding Claim(s) 39, '368 teaches a spacing between the upper guide and the lower guide is larger than one times a height of the hollow cylinder (Figures 3 and 4 show the spacing being larger than the height of the cap). '368 fails to teach the spacing is smaller than one-and-a-half times a height of the hollow cylinder. However, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Absent evidence of the criticality of the claimed spacing, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select a desired spacing as engineering expedient to maintain the hollow bodies between the plates.
Regarding Claim(s) 40, '368 teaches the limitations described above, yet fails to teach the upper plate and the lower plate each have a thickness of at least 5 mm; a diameter of the first passages and the second passages is between 4-6 mm; and a length of the sorting section corresponds to 4 to 7 times a diameter of the hollow bodies. However, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). Absent evidence of the criticality of the claimed dimensions, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to select the dimensions as engineering expedient as needed by the application.
Allowable Subject Matter
Claims 41 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 44-49 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim(s) 44, the prior art fails to anticipate or fairly suggest an overflow arranged between the first conveying channel and the second conveying channel, combined with the rest of the claim language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 3033337 discloses a device for sorting parts based on orientation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R HARP/Primary Examiner, Art Unit 3653